Case 1:18-cr-00224-AJN Document 224 Filed 02/24/20 Page 1 of 2

 

 

promerarn neem ne nan tome me we na |
| sme Soy |
UNITED STATES DISTRICT COURT | oe gate i
SOUTHERN DISTRICT OF NEW YORK Ue pepe ooay i
oS " rr are
or |
United States of America, pocorn ee 2 FEB 2 4 2020 |
Diemer Ln UD REE

_y—
18-cr-224 (AJN)
Ali Sadr Hashemi Nejad,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

In its February 14, 2020 Order, Dkt. No. 210, the Court ordered the parties to meet and
confer and see if they could reach a resolution regarding how information related to the legality
of the charged transactions under the U-Turn license will be presented to the jury. /d. at 6. The
parties were unable to reach a resolution regarding this issue and submitted simultaneous
supplementing briefing. See Dkt. Nos. 220, 221. The Court has reviewed the parties’
supplemental briefing, and now resolves this issue as follows.

The Court will hold the Government to its earlier and repeated representation that
“transactions of the type charged in the Indictment would have been permitted before November
10, 2008.” Dkt. No. 108 at 19; see also Dkt. No. 160 at 28:19-21 (“So the Government’s view
is, and we’ve conceded this, that under the U-Turn provision, these kinds of transactions were
allowed.”). Accordingly, if evidence is offered at trial regarding the U-Turn license and its
revocation, as the Court has permitted, see Dkt. No. 210 at 3, the jury may also learn that “there
is no dispute that transactions of the type charged in the Indictment would have been permitted
before November 10, 2008.” Dkt. No. 108 at 19. The Government may not adduce any

evidence or make arguments to the contrary.

 

 
Case 1:18-cr-00224-AJN Document 224 Filed 02/24/20 Page 2 of 2

The Court so concludes because it deems the Government’s eleventh-hour reversal of
course to be a manufactured attempt to have relevant evidence regarding the U-Turn license and
the legality of the charged transactions under it excluded. Indeed, the Government argues that
such evidence should be excluded on the ground that its introduction would result in an undue
risk of confusing the issues or misleading the jury. Allowing a trial within a trial on the question
of whether the charged transactions would have been permitted while the U-Turn license was in
effect would indeed be highly confusing for the jury. This is particularly true given how
confusing and convoluted the Government’s newfound view of pre-2008 illegality is. See Dkt.
No. 186 at 35~39,. And the relevance of any such contention would be exceedingly low given
that the Government has until only recently held the view, shared by Sadr, that the charged
transactions would have been legal under the U-Turn license. The Government may not create a
risk of confusion in order to exclude relevant evidence of a position it has long held.

In light of the Court’s conclusion in this Order, the parties are directed to meet and confer
to determine whether there is any remaining dispute as to how this information will be presented
to the jury. By February 25, 2020, the parties shall inform the Court whether any dispute

remains, and, if so, they shall state their respective positions.
SO ORDERED.

‘

Dated: February an , 2020 |
New York, New York \ 0

O\\ ¢ WAY

V7 \ALISON J. NATHAN
United States District Judge

 
